DETAILED ACTION
Status of Claims
	Claims 1-2, 4-7 and 9-14 are pending.
	Claims 13-14 are withdrawn from consideration.
	Claims 3 and 8 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.  
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesako (JP 2006-131969) in view of Mayer et al. (US 6,964,792).
Regarding claim 1, Takesako discloses an anodic chemical conversion apparatus (= an anodization apparatus), comprising:
An anodizing device (10) with electrolyte bath (2) for performing anodization on a wafer (4) [0018] (= a first process tank configured to perform an anodization process on a substrate)
Substrate support means (5) [0018] (= a holder configured to hold the substrate);
A discharge nozzle (37) for discharging solution [0027] (= a first electrolyte supply system configured to supply a first electrolyte to the first process tank);
An anode plate (7) provided in the holder (Figure 1).
Regarding the phrases including “the holder immerses the substrate in the first electrolyte in a state where the substrate is inclined with respect to a liquid level of the first electrolyte, and the anodization process is executed in a state where the substrate is inclined with respect to the liquid level of the first electrolyte”, the phrases are directed towards the manner of operating the claimed device.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114 II).
Takesako fails to disclose that the substrate support means is capable of inclining the substrate with respect to a liquid level, a second process tank provided in the first process tank, a cathode provided in the second process tank, a diffusion plate and a filter provided between the cathode and the diffusion plate and covering the cathode. 
Mayer discloses an electrochemical apparatus (227) (title) comprising a wafer holder (233), an electrode (= claimed cathode, 209) located in a cell (229 = first process tank), a diffuse membrane (207 = claimed diffusion plate) located at one end of the compartment (201 = second process tank) which is provided in the cell, a porous transport barrier such as a filter membrane (213 = claimed filter) positioned between the electrode (209) and the diffuse membrane (207), the filter membrane covering the electrode (Figure 2B) (Col. 6 line 48 – Col. 7 line 10, Col. 8 lines 1-32).  Mayer discloses that the electrochemical apparatus immerses the wafer holder (233) at an angle with respect to a horizontal providing the wafer parallel to diffuser membrane during electrochemical processing.  Mayer discloses that immersing and processing the wafer at an angle provides a flow path which minimizes edge defects related to turbulent flow characteristics at the wafer’s edge and allows for efficient removal of bubbles due to the buoyancy of bubbles, which travel along the wafer surface and exit at the higher portion of the flow path (Col. 8 lines 1-32).  In regards to the diffuse membrane and filter, Mayer teaches that the use of the filter overcomes electrode mediated degradation of electrolyte additives by separating the electrolyte into a portion associated with the electrode and a portion associated with the opposite electrode.  Mayer additionally teaches that the diffuse membrane creates a flow such that the electrolyte exists the diffuse membrane at substantially the same velocity across the entire surface of the diffuse membrane (Col. 3 lines 10-13).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising support means capable of inclining the substrate with respect to a liquid level, a diffusion plate and a filter provided between the cathode and the diffusion plate and covering the cathode because Mayer discloses the elements including a diffuse membrane, filter membrane and inclining wafer for controlling the flow of electrolyte, preventing degradation and eliminating bubbles from a surface of a wafer, respectively.  Regarding the electrode of Mayer, Mayer discloses the electrode (209) as an anode for carrying out electroplating, however, the designation of an electrode as either the cathode or anode is directed towards the manner of operating a device.  The polarity of electrodes is based on the electrochemical process being performed (e.g. electroplating, electrolytic etching or anodizing).  It would have been obvious to utilize the arrangement of elements of Mayer within an anodizing apparatus since both processes are electrochemical treatments within the same field of endeavor.  
Regarding claim 2, Mayer discloses rotating the wafer during processing (Col. 4 lines 51-59).
Regarding claim 4, Mayer discloses wherein the diffuse membrane (207) is provided at the one end of the compartment (201) in a state where it is included with respect to a bottom surface of the cell (229) (Figure 2B). 
Regarding claim 5, the claim language is directed towards the manner of operating the claimed device and does not further structurally limit the claimed apparatus.  Moreover, Mayer discloses an inclined diffuse membrane and wafer as described above. 
Regarding claim 6, the claim language is directed towards the manner of operating the claimed device and does not further structurally limit the claimed apparatus.  Moreover, Mayer discloses an inclined diffuse membrane and substrate as described above and based on the depicted inclines of both the wafer and diffuse membrane, the elements would be in parallel (Figure 2B).  
Regarding claim 7, Mayer discloses a conduit (211) for supplying electrolyte from the cell (229 = first process tank) to the compartment (201 = second process tank).  The electrolyte is supplied to a front surface of the wafer (235) via the diffuse membrane (207) (Figure 2B). 
Regarding claim 9, Takesako discloses a conductive liquid between the anode and substrate [0012].  
Regarding claim 10, the claim language is directed towards the manner of operating the claimed device and does not further structurally limit the claimed apparatus.  The substrate (4) and anode (7) of Takesako are provided in parallel.  
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesako (JP 2006-131969), in view of Mayer et al. (US 6,964,792) and in further view of Mayer et al. (US 2012/0138471).
Regarding claims 11-12, the combination of Takesako and Mayer (‘792) does not disclose a mixing tank and an ingredient supply as claimed.
In the same or similar field of endeavor, Mayer (‘471) discloses an electrochemical treatment apparatus comprising a circulation loop (257) including a pump, delivery of fresh solution ingredients (253) (= ingredient supply unit) and a pressure regulating tank (260) (= mixing tank) for replenishing depleted ions that occurs over time during electrochemical processing [0048], [0123], Figure 2A.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a mixing tank, an ingredient supply and pump with recovery as claimed because Mayer teaches that depleted ions may be replenished to the electrochemical tank using a circulation loop of a pump, mixing tank and new ion supply.   

Response to Arguments
Applicant's arguments filed 1 August 2022 have been fully considered.  The remarks on pages 7-10 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  The remarks will therefore not be specifically addressed at this time.  New grounds of rejection are necessitated by amendment as presented above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795